Title: From John Adams to Nc. Militia Guilford County, 19 October 1798
From: Adams, John
To: Guilford County, Nc. Militia


To the Officers of the Guilford Regiment of Militia and the Inhabitants of the County convened at the Courthouse in Martinville on the 15. of September 1798
GentlemenQuincy October 19. 1798



The Unanimous Address adopted by you has been transmitted to one as you directed by Major John Hamilton to Mr Steele and by Mr Steele to me.
Addresses to one like yours, so friendly to me and so animated with public spirit, can never stand in need of any Apology.... It is on the contrary very true, that the affectionate Addresses of my Fellow Citizens have flowed in upon me from various Parts of the Union in such Numbers, that it has been utterly impossible for me to preserve any Regularity in my answers without neglecting the indispensable daily Duties of my office. This, and a long continued & very dangerous sickness in my Family, most seriously alarming to me, will I hope by Accepted by you and by all others, whose favours have not been duely noticed, as an Apology for a seeming Neglect which has been a very great mortification to me. There is no language, within my command sufficient to express the satisfaction I have felt at the abundant Proofs of Harmony and Unanimity among the People especially in the southern states and in none more remarkably than in North Carolina.
Your Patriotic Address, agreed on adopted on the memorable Ground where a Memorable Battle was once fought by Freemen on the 15th of March 1781 in support Defence of their Liberties and suport of their Independence, is peculiarly forcible and affecting.

John Adams